Citation Nr: 0420348	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  01-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lung congestion.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes, to include on an extraschedular basis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from May 1987 to May 1991.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case has previously come before the Board.  In November 
2002, the Board granted the appeal in regard to service 
connection for allergic rhinitis.  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the initial agency of 
original jurisdiction (AOJ) decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini I 
was withdrawn and replaced by Pelegrini v. Principi, No 01-
944 (U.S. Vet App. Jun. 24, 2004).  
 
Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start 
all over again as though no AOJ action had ever occurred.  
The Court stated that it recognized that where the notice 
was not mandated at the time of the initial AOJ decision, 
the AOJ did not err in not providing such notice.  It 
indicated, however, that the appellant had the right to VCAA 
content-complying notice and proper subsequent VA process.  
In this case, a VCAA notice was sent by the Board in 
September 2002.  The appellant has not been provided with 
process since the September 2002 VCAA letter was issued.  

Next, additional evidence was received at the Board in July 
2003.  The AOJ has not had not had an opportunity to review 
the additional evidence.  

The Board notes that on VA examination in October 2001, the 
examiner stated that the appellant's pulmonary symptomatology 
was most likely related to his allergic rhinitis.  The 
examiner failed to identify any pulmonary pathology.  

In addition, the October 2001 VA examination report does not 
reflect the examiner's name and professional rank or title.  
Every VA examination report must identify the examiner's name 
and professional rank or title.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should return the claims 
file to the VA examiner who performed 
the October 2001 VA examination, if 
available, otherwise, another VA 
examiner.  The examiner should 
specifically identify any current 
pulmonary pathology related to allergic 
rhinitis.  A complete rationale should 
accompany any opinion provided.

2.  The AOJ should obtain the name and 
professional rank or title of the 
October 2001 VA examiner.  The 
information should be associated with 
the October 2001 report of examination 
contained in the claims file.  The name 
and professional title or rank of any 
other examiner providing an opinion 
should be associated with the opinion.  

3.  The AOJ should issue a VCAA letter 
and provide process.  The AOJ should be 
readjudicated with consideration given to 
the additional evidence received in July 
2003.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued.  

4.  The appellant is notified that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


